Citation Nr: 1138466	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-39 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision. 

In November 2010, the Board issued a decision granting an earlier effective date for the Veteran's 50 percent rating for PTSD, and denying a rating in excess of 50 percent.

The Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court), which remanded the Veteran's claim pursuant to a joint motion for remand (JMR).  It is noted that neither the Court, nor the JMR, took issue with the Board's adjudication of the Veteran's PTSD claim, and the Board's decision was preserved with regard to the PTSD ratings that were assigned.  The JMR instead argued that consideration must be given to a reasonably raised claim for TDIU benefits. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will address this issue below.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

Here, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling, and diabetes mellitus, evaluated as 20 percent disabling.  A 50 percent rating combines with a 20 percent rating to create a 60 percent total rating.  38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a TDIU rating as his combined disability rating is less than 70 percent and involves multiple service connected disabilities. 

The issue, then, is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis. 

The JMR referenced evidence suggesting that the Veteran's PTSD may render him unemployable.  However, the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, therefore the correct course of action for the Board is to remand the issue for the proper procedural actions as outlined in the regulation.  

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran/his representative to submit a statement reflecting the Veteran's employment history, together with his educational and vocational attainment.  

2.  Next, consistent with the provisions of 38 C.F.R. § 4.16(b), the RO should submit the Veteran's claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU benefits on an extra-schedular basis.  

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


